Citation Nr: 1017761	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  07-35 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's Representative


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
February 1964 and from October 1974 to April 1984.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
nonservice-connected Parkinson's disease and his 
service-connected back disability, and diabetes mellitus 
together contribute to his need for aid and attendance.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person have been met.  38 U.S.C.A. §§ 1114, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for special monthly compensation based on a 
need for the regular aid and attendance of another person, or 
being housebound as the Board is taking action favorable to 
the Veteran by granting special monthly compensation.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person and/or being housebound.  With respect to aid 
and attendance, compensation at that rate is payable when the 
Veteran, due to service-connected disability, has the 
anatomical loss or loss of use of both feet or one hand and 
one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

The Veteran is currently receiving service-connected 
compensation for loss of use of both feet, evaluated as 100 
percent disabling; lumbar fusion secondary to spinal 
stenosis, evaluated as 50 percent disabling; bilateral 
hearing loss, evaluated as 20 percent disabling; and rash on 
legs, evaluated as 10 percent disabling.  The combined 
disability evaluation is 100 percent.  In addition, the 
Veteran is receiving special monthly compensation at an 
intermediate level under 38 C.F.R. § 3.350(f)(3) due to loss 
of use of both feet with additional disabilities.

An April 2006 VA spine medical opinion stated that the 
Veteran's claims file had been reviewed.  The examiner stated 
that the Veteran "has greater than 90% loss of lower 
extremity function due to his service connected lumbar fusion 
and spinal stenosis."

A November 2006 VA housebound and aid and attendance 
examination report listed numerous diagnoses, including 
Parkinson's disease and lumbar stenosis.  The examiner stated 
that the Veteran was not able to walk unaided, required 
assistance bathing and tending to hygiene, was confined to a 
recliner, and could not leave the home without assistance.

A January 2007 VA housebound and aid and attendance 
examination report stated that the Veteran used adaptive 
equipment to drive, used a scooter for mobility, and was able 
to walk "a very few steps" without assistance.  The 
examiner stated that the Veteran was not housebound but had 
great difficulty walking unassisted and the condition was 
"expected to worsen."  The diagnoses were Parkinson's 
disease and back pain.

A June 2007 VA outpatient medical report stated that the 
Veteran appeared to qualify for Aid and Attendance.  The 
comment was made following an assessment line which gave the 
applicable diagnoses as Parkinson's disease, poor memory, 
worsening status, chronic pain, post-laminectomy, lumbar 
stenosis, and degenerative joint disease.

A June 2007 VA housebound and aid and attendance examination 
report dated the same day stated that the Veteran's diagnosis 
was progressive Parkinson's disease.  The examiner stated 
that the Veteran could not walk unaided due to Parkinson's 
disease and could feed himself, but could not fix his own 
meals.  The Veteran needed assistance bathing and tending to 
other hygiene needs, and was confined to a recliner 90 
percent of the time, with the remaining 10 percent in a wheel 
chair.  He was able to sit up, but only momentarily.  The 
Veteran was unable to travel due to difficulty sitting as a 
result of back problems and Parkinson's disease.  He was 
unable to leave the home without assistance and required help 
with all activities of daily living.  The Veteran required 
nursing home care and needed to be taken care of by his wife 
due to back problems and Parkinson's disease.  The examiner 
stated that the Veteran's condition had steadily declined 
over the previous year.

A July 2007 VA housebound and aid and attendance examination 
report stated that the Veteran's diagnoses were Parkinson's 
disease, memory loss, and chronic back pain.  The Veteran's 
disability level was reported in a manner similar to that 
found on the June 2007 VA housebound and aid and attendance 
examination report.

A January 2009 VA housebound and aid and attendance 
examination report stated that the Veteran's diagnoses were 
Parkinson's disease and diabetes mellitus.  The Veteran could 
not walk unaided and could feed himself, but required 
assistance preparing the food, sitting up, and cutting the 
food.  The Veteran needed full assistance with bathing and 
other hygiene needs, and he was unable to care for the needs 
of nature.  The Veteran was not confined to a bed, but only 
because he was able to transfer to a wheelchair with 
"great" assistance.  He could sit up with assistance and 
could travel with "great" assistance.  The Veteran could 
not leave home unassisted.  The examiner stated that the 
Veteran required nursing home care and "[i]f family could no 
longer care for [him], he would require 24/7 care."

An April 2009 VA housebound and aid and attendance 
examination report stated that the disabilities which 
restricted the listed activities and functions were 
intervertebral disc syndrome and spinal stenosis.  The 
Veteran was able to feed himself with difficulty, but could 
not prepare his own meals.  He needed "total" assistance 
with bathing and other hygiene needs.  The Veteran required 
"total care [and] would be in a nursing home if wife were 
not taking care" of him.  He required medication management 
because he was not able to do so himself.  The Veteran's 
cognitive impairment does not allow him to manage his own 
financial affairs.  The examiner stated that the Veteran was 
house bound and only left the house in an emergency.  His 
wife was present 24 hours per day to provide "total care."

The medical evidence of record clearly demonstrates that the 
Veteran is housebound and requires the regular aid and 
attendance of another person.  This aspect of the claim is 
not in dispute.  Instead, the determination of the issue on 
appeal revolves around whether this level of disability is 
caused by the service-connected disabilities listed above, or 
a non-service connected disability.  Specifically, the 
medical evidence of record shows that the Veteran has 
nonservice-connected Parkinson's disease, which causes a very 
significant level of disability.

The medical evidence of record does not allow the Board to 
separate the disabling effects of the Veteran's 
service-connected back disability from his 
nonservice-connected Parkinson's disease.  The November 2006, 
January 2007, and July 2007 reports listed both Parkinson's 
disease and the Veteran's back disability as diagnoses 
contributing to the Veteran's impairment.  The June 2007 
report listed only Parkinson's disease in the diagnosis 
section, but listed the Veteran's back problems as a reason 
he required nursing home care and care by his wife.  While 
the January 2009 report listed only Parkinson's disease and 
diabetes mellitus as the impairing disabilities, the April 
2009 report listed only back disabilities.  Accordingly, the 
medical evidence of record shows that the Veteran's 
nonservice-connected Parkinson's disease and his 
service-connected back disability contribute, together, to 
his need for aid and attendance.  When it is not possible to 
separate the effects of a service-connected disorder and a 
nonservice-connected disorder, the principle of reasonable 
doubt dictates that such signs and symptoms be attributed to 
the service-connected disorder.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Accordingly, applying the doctrine of 
reasonable doubt, the Board finds that the Veteran is in need 
of the regular aid and attendance of another person due to 
his service-connected disabilities.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  As such, special monthly compensation 
based on regular need for aid and attendance is warranted.

Special monthly compensation based on the need for regular 
aid and attendance is a greater benefit than special monthly 
compensation on account of being housebound.  38 U.S.C.A. § 
1114(l), (s).  In view of the Board's grant of special 
monthly compensation based on the need for regular aid and 
attendance herein, the issue of entitlement to special 
monthly compensation on account of being housebound is moot.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance of another person is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


